DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest a comb portion having an upper surface formed as a convex-shaped curved surface having a first curvature radius, a first curvature edge and a second curvature edge, and a lower surface having a second curvature radius smaller than the first curvature radius of the upper surface, a third curvature edge and a fourth curvature edge, the first curvature edge contacting the third curvature edge and the second curvature edge contacting the fourth curvature edge; and the diameter reduction rate of the cross-sectional diameter of the secondary protrusion elements is defined as smaller than the diameter reduction rate of the cross-sectional diameter of the primary protrusion elements.  
The closest prior art of record appears to be Thenin et al (US 20200245751 A1) and Takada (JP 2010227297 A).
Thenin discloses wherein on the upper surface a plurality of protrusion elements are disposed so as to form multiple rhombus structures (Fig. 4 # 18); when a deviation distance from the upper surface is given as a height (Fig. 5. The office interprets the deviation distance from the upper surface as being the height of the protrusion element 18), a cross-section of each of the protrusion elements in a direction orthogonal to the height direction forms a circle (Fig. 4 and paragraph 0055 “The cross section of the spikes is advantageously polygonal, notably hexagonal. In one variant, the cross section of the spikes is substantially circular, elliptical or semi-elliptical, or may also be for example semi-circular”); each of the rhombus structures is configured so as to form a rhombus with a diagonal line in an axial direction of the comb portion longer than a diagonal line in an orthogonal direction orthogonal thereto (Fig. 4), and a linear gap extending in the orthogonal direction (Fig. 4), for applying the mascara liquid to the eyelashes while combing the eyelashes (Fig. 4); further, the rhombus structures (Fig. 4) are a velocity adjustment portion functioning as a velocity adjustment mechanism for making the velocity with which mascara liquid flows in the axial direction slower than the velocity with which the mascara liquid flows in the orthogonal direction (The office interprets figure 4 by having more rhombus structures elements in the axial direction comparing to the orthogonal direction which allows the velocity of mascara liquid flows in the axial direction slower than the velocity with which the mascara liquid flows in the orthogonal direction); and in the upper surface, the inside of the rhombus structures is a holding portion having a function of holding the mascara liquid (Fig. 4 # 14 and paragraph 0129); the primary protrusion element (Fig. 4 # 15) and the secondary protrusion (Fig. 4 # 18) element are disposed on the upper surface such that a region in which a plurality of the primary protrusion elements are Application No. 16/644,115Attorney Docket No. 5947/011 iPUS1 Response to Office Action dated 10 Nov 2020disposed is sandwiched by a secondary protrusion element row configured by disposing the secondary protrusion elements (Fig. 4); and a region sandwiched by the secondary protrusion element row is a velocity decreasing portion having a function of reducing the velocity with which the mascara flows in the axial direction (Fig. 2. The office interprets  the center region surrounded by the secondary protrusion elements 18 to be capable to decrease the velocity of mascara liquid flows in the axial direction).
Takada discloses a plurality of the protrusion elements include a primary protrusion element (Fig. A # 4a) and a secondary protrusion element (Fig. B # 4b) having a cross-sectional diameter larger than the cross-sectional diameter of the primary protrusion element (Fig. B and table 1 of paragraph 0015).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772